State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: May 21, 2015                       D-27-14
___________________________________

In the Matter of EDWARD S.
   COOPER, a Suspended Attorney.

COMMITTEE ON PROFESSIONAL
   STANDARDS,                                DECISION AND ORDER
                                                  ON MOTION
                          Petitioner;

EDWARD S. COOPER,
                          Respondent.

(Attorney Registration No. 2842235)
___________________________________


      Motion by Edward S. Cooper for an order waiving the
requirement that he take and attain a passing score on the
Multistate Professional Responsibility Examination as a
precondition to his reinstatement to the practice of law (see
Matter of Cooper, 124 AD3d 1203 [2015]).

      In order to qualify for reinstatement to the practice of
law, the rules of this Court require that a suspended or
disbarred attorney must take and attain a passing score on the
Multistate Professional Responsibility Examination (hereinafter
MPRE) subsequent to the entry of the order of suspension or
disbarment (see Rules of App Div, 3d Dept [22 NYCRR] § 806.12 [b]
[ii]; see also Rules of App Div, 1st Dept [22 NYCRR] § 603.14 [b]
[3]; Rules of App Div, 2d Dept [22 NYCRR] § 691.11 [c] [2] [i];
Rules of App Div, 4th Dept [22 NYCRR] § 1022.28 [a] [3]; [b] [3];
see generally Rules of Ct of Appeals [22 NYCRR] § 520.9). The
MPRE requirement serves two important purposes: it reemphasizes
the importance of ethical conduct to attorneys who have been
subjected to serious public discipline, and it also reassures the
general public that such attorneys have undergone retraining in
the field of professional responsibility.

      Upon reading Cooper's notice of motion, counsel's
affirmation in support dated March 16, 2015 and Cooper's
affidavit in support sworn to March 12, 2015, and upon reading
the affidavit in response by Alison M. Coan, Principal Attorney
for the Committee on Professional Standards, and having concluded
that Cooper has not established good cause for the waiver of the
MPRE requirement, it is hereby

     ORDERED that the motion is denied.
                        -2-                  D-27-14

Garry, J.P., Rose, Lynch and Clark, JJ., concur.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court